J-S11035-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    B.G.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    S.G.                                       :   No. 1012 WDA 2020

                Appeal from the Order Entered August 28, 2020
     In the Court of Common Pleas of Butler County Civil Division at No(s):
                             F.C. No. 17-90802-C


BEFORE:      STABILE, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                               FILED: APRIL 14, 2021

        Appellant, B.G. (“Father”), appeals from the custody order entered

August 28, 2020.        Appellee, S.G. (“Mother”), has filed a motion to quash

Father’s appeal. After careful review, we affirm the custody order and deny

Mother’s motion to quash.

        In its opinions, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. See Trial Court Opinion (“TCO”),

dated August 28, 2020, at 1-17; TCO, dated December 18, 2020, at 1-18.

Therefore, we have no reason to restate them at length here.

        For the convenience of the reader, we briefly note:

        Mother and Father met when Mother was still in high school.
        Father was eight years older than Mother. Mother and Father
        began dating shortly after meeting. At some point, Mother and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S11035-21


       Father signed a common law marriage document so that Mother
       could be added to Father’s health insurance. Mother and Father
       married on September 26, 2003.

TCO, dated August 28, 2020, at 1. The parties had two biological children,

P.G., born in 2006, and G.G., born in 2011 (collectively, “Children”).             The

parties    divorced    and    executed     a    martial   settlement   agreement   on

November 28, 2017,         which     included     a   custody   arrangement.       On

September 10, 2019, Mother filed a complaint for modification of custody. The

parties attended a custody conciliation on December 2, 2019 and underwent

custody evaluations with Dr. Eric Bernstein, who recommended that Mother

have primary physical custody of Children, with Father having partial weekend

custody.

       The trial court held a three-day trial on July 20 and 21 and August 14,

2020. At the trial,

       Mother testified that when she and Father were married, Father
       was scary and loud when he was mad. She stated that she never
       knew when he was going to get mad and she tried to avoid making
       him angry. She testified that he had ripped a door off its hinges,
       threw things, and punched holes in the doors.

TCO, dated December 18, 2020, at 3.

       On August 28, 2020, the trial court entered an order1 granting sole legal

custody and primary physical custody of Children to Mother. Father’s periods

of physical custody are as follows:

       During the school year, Father shall exercise custody of Children
       every other weekend from Friday at 6:00 p.m. until Sunday at
____________________________________________


1   The order was accompanied by a memorandum opinion.

                                           -2-
J-S11035-21


       6:00 p.m. On the off week, Father shall have custody of Children
       on Wednesday night from 5:00 p.m. until 7:00 p.m.

       During the summer, Father shall exercise custody of Children
       three out of every four weekend.

Order, 8/28/2020.

       Mother was also ordered to enroll in individual counseling.
       Children were additionally Ordered to enroll in counseling and
       Mother and Children were to enroll in family therapy. Father was
       not ordered to enroll in therapy, as he seemed unwilling at trial to
       participate and any indication that he would participate was
       [found] not credible [by the trial court]. However, th[e trial c]ourt
       encouraged Father to attend individual counseling of his own
       volition.

TCO, dated December 18, 2020, at 1-2.

       On September 25, 2020, Father filed his notice of appeal and statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).2              On

February 19, 2021, Mother filed a motion to quash Father’s appeal, asserting

that Father’s appellate brief was materially defective in several respects,

including that Father failed to serve Mother with the brief contemporaneously

to when he filed it with this Court. Father responded that he properly served

Mother when his counsel e-mailed the brief to Mother’s counsel. As Mother

was able to file a complete, comprehensive brief with this Court, we find that

she was not prejudiced by any alleged defects with Father’s brief and that our

ability to review has not been substantially hampered by any potential



____________________________________________


2 On December 18, 2020, the trial court entered an opinion pursuant to
Pa.R.A.P. 1925(a).


                                           -3-
J-S11035-21


procedural errors; accordingly, we decline to quash Father’s appeal.            See

Fulano v. Fanjul Corp., 236 A.3d 1, 12 (Pa. Super. 2020) (under Pa.R.A.P.

2101, even when the defects in an appellate filing an substantial, “quashing

an appeal is not mandatory[,]” especially where our review “is not

substantially hampered” by the failure to conform to the Rules of Appellate

Procedure).3

       Father now presents the following issues for our review:

       1.    Whether the trial court erred in finding Mother’s testimony
       to be credible and Father not credible when there were
       contradictory statements in Mother’s testimony.

       [2.] Whether the trial court erred in concluding that Mother be
       granted primary custody of [C]hildren when many of the custody
       factors[4] did not weigh in favor of one party over another.




____________________________________________


3 On February 25, 2021, Father filed a motion to strike Mother’s appellate
brief, which this Court denied on March 2, 2021.
4      In ordering any form of custody, the court shall determine the
       best interest of the child by considering all relevant factors, giving
       weighted consideration to those factors which affect the safety of
       the child, including the following:

          (1) Which party is more likely to encourage and permit
          frequent and continuing contact between the child and
          another party.

          (2) The present and past abuse committed by a party or
          member of the party’s household, whether there is a
          continued risk of harm to the child or an abused party and
          which party can better provide adequate physical
          safeguards and supervision of the child.



                                           -4-
J-S11035-21




____________________________________________


          (2.1) The information set forth in section 5329.1(a) (relating
          to consideration of child abuse and involvement with
          protective services).

          (3) The parental duties performed by each party on behalf
          of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5) The availability of extended family.

          (6) The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based on the
          child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
          other parent, except in cases of domestic violence where
          reasonable safety measures are necessary to protect the
          child from harm.

          (9) Which party is more likely to maintain a loving, stable,
          consistent and nurturing relationship with the child
          adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and special
          needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
          to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability to
          cooperate with that party.

          (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.



                                           -5-
J-S11035-21


       [3.] Whether the trial court erred in ordering a custody schedule
       wherein Father’s custodial time was decreased from a shared
       every-other-week to every-other-weekend, when both Mother
       and the expert testified that there is no schedule that would
       resolve Mother and Father's inability to communicate and co-
       parent.

       4.    Whether the trial court erred in concluding that [C]hildren
       were not at risk of harm in Mother’s custody when testimony
       revealed that during the summer, Mother left [C]hildren
       unsupervised when she left for work and all day while she was
       working.

       5.    Whether the trial court erred in reaching a conclusion that
       stripped Father of all legal custody and the majority of physical
       custody time when Father testified at trial that he was willing to
       actively participate in counseling.

Father’s Brief at 9 (issues re-ordered to facility disposition).

       “In reviewing a custody order, our scope is of the broadest type and our

standard is abuse of discretion.”         D.K. v. S.P.K., 102 A.3d 467, 478 (Pa.

Super. 2014) (quoting J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa. Super. 2011)).

       An abuse of discretion is not merely an error of judgment, but if
       in reaching a conclusion the law is overridden or misapplied, or
       the judgment exercised is manifestly unreasonable, or the result
       of partiality, prejudice, bias or ill-will, as shown by the evidence
       or the record, discretion is abused.

Nobles v. Staples, Inc., 150 A.3d 110, 113 (Pa. Super. 2016) (citations and

internal quotation marks omitted). Additionally, when reviewing a custody

order:


____________________________________________


          (15) The mental and physical condition of a party or
          member of a party’s household.

          (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

                                           -6-
J-S11035-21


      We must accept findings of the trial court that are supported by
      competent evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately, the
      test is whether the trial court’s conclusions are unreasonable as
      shown by the evidence of record. We may reject the conclusions
      of the trial court only if they involve an error of law, or are
      unreasonable in light of the sustainable findings of the trial court.

D.K., 102 A.3d at 478 (quoting J.R.M., 33 A.3d at 650).

      Preliminarily, we observe that Father repeatedly requests that this Court

ignore its scope and standard of review.       Although the trial court “found

Mother to be credible and forthright during her testimony[,]” TCO, dated

December 18, 2020, at 27, Father’s first claim is that “[t]he trial court erred

in finding Mother’s testimony to be credible . . . when there were contradictory

statements in Mother's testimony.” Father’s Brief at 29. In doing so, he is

asking this Court to disregard the credibility and factual findings of the trial

court and to make independent factual determinations, which we cannot and

will not do. D.K., 102 A.3d at 478.

      We further note that Father seems to equate Mother’s trial testimony

that she did not recall or remember what she reported about Father’s behavior

in the past with being “contradictory” to those prior statements, see, e.g.,

Father’s Brief at 30-31, which is not necessarily true -- Mother could have had

genuine lapses in memory about what she said in the past about him, without

stating anything in opposition to her earlier statements.           Again, such




                                      -7-
J-S11035-21



determinations are the prerogative of the trial court, as fact-finder.5 D.K.,

102 A.3d at 478.6

       Next, Father broadly asserts that “[t]he trial court erred in concluding

that Mother be granted primary custody of [C]hildren when many of the

custody factors did not weigh in favor of one party over another.” Father’s

Brief at 36. As for Father’s more specific claims, he argues that --

       [t]he trial court erred in ordering a custody schedule wherein
       Father’s custodial time was decreased from a shared every-other-
       week to every-other-weekend, when both Mother and the expert
       testified that there is no schedule that would resolve Mother and
       Father’s inability to communicate and co-parent.

Id. at 32.7 After a thorough review of the record, the briefs of the parties,

the applicable law, and the well-reasoned opinions of the Honorable

Kelley T.D. Streib, we conclude Father’s challenge merits no relief. The trial


____________________________________________


5 The trial court found that, “[i]f, in fact, there were any contradictory
statements [by Mother] the[y] were de minimis.” TCO, dated December 18,
2020, at 27.
6 Although Father also baldly alleges that “[t]he trial court erred in finding . . .
Father not credible[,]” Father’s Brief at 9, 29, he fails to develop any argument
about his own credibility, instead choosing to focus entirely on attacking
Mother’s veracity. See id. at 29-32. By failing to develop any argument, this
issue is waived. Commonwealth v. Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011)
(without a “developed, reasoned, supported, or even intelligible argument[,
t]he matter is waived for lack of development”); Kelly v. Carman Corp., 229
A.3d 634, 656 (Pa. Super. 2020) (citations omitted). Assuming it were not
waived, we would find it meritless on the basis of the analysis in the trial
court’s Rule 1925(a) opinion. TCO, dated December 18, 2020, at 27-29.
7  This challenge is related to the first custody factor, “[w]hich party is more
likely to encourage and permit frequent and continuing contact between the
child and another party.” 23 Pa.C.S. § 5328(a)(1).

                                           -8-
J-S11035-21



court comprehensively discussed the parties’ communication issues. In its

memorandum accompanying the custody order, the trial court wrote:

        Mother and Father are incapable of communicating with each
        other. Both parties are responsible for involving the Children in
        the issues that they have with each other, however it appears that
        Father has purposefully taken actions that lead to alienation
        between the Children and Mother. G.G.’s behavioral problems
        have gotten so bad that G.G. is beginning to reject anyone he
        views as tied to Mother. P.G. and Mother testified that they
        believed the reason G.G. rejects Maternal Grandmother and
        Mother’s Boyfriend is because of what Father is saying to G.G.
        Regardless, it is clear that G.G. is under enormous stress and tries
        to please his Father.

        Because of the parties’ inability to effectively communicate with
        each other and Father’s desires to communicate less with Mother
        and not be in close proximity with Mother, shared custody is not
        a viable option at this time. Dr. Bernstein opined that if Father
        were given primary custody of Children, Mother’s position would
        be marginalized in caring for Children. Father has told Mother that
        he would never co-parent with her and wanted the opposite of
        whatever she wanted. Father testified that Children have daily
        contact with Mother and that he makes them call her. Contrary
        to that testimony, Mother and Children indicated that they do not
        have much contact when Children are in Father’s custody.

        Father is unlikely to encourage and permit frequent and continuing
        contact with Children and Mother. Therefore, this factor weighs in
        favor of Mother having primary custody.

TCO, dated August 28, 2020, at 19. In its Rule 1925(a) opinion, the trial court

further explained:

        Dr. Bernstein gave thorough recommendations and he
        recommend[ed] that Mother have primary physical custody of
        Children with Father having partial weekend custody.
        Additionally, Dr. Bernstein recommended that all communication
        occur through Our Family Wizard[8] and that Mother and Father
        undergo counseling with a therapist that has professional training
____________________________________________


8   “Our Family Wizard” is a custody and co-parenting web site and app.

                                           -9-
J-S11035-21


     in domestic violence and understands the need for safety, while
     prioritizing boundaries and enforcement of boundaries. He also
     recommended that Children participate in individual therapy and
     Mother participate in individual therapy, focusing on increased
     confidence, self-esteem, self-worth, and self-awareness and
     creating and enforcing boundaries; Dr. Bernstein noted that while
     co-parenting was a goal, it was unlikely to work at this time with
     the level of conflict in this case. He also indicated that ideally, the
     custody exchanges would occur at the parties’ homes, but because
     of the behaviors and the “he said, she said,” a police station is
     safer for all parties involved. He recommended that P.G. and G.G.
     not be separated with different custody orders because the sibling
     bond is the one stable bond that Children have. . . .

     Father mischaracterizes Dr. Bernstein’s testimony. While it may
     be true that no custody schedule would “resolve” Mother’s and
     Father’[s] inability to communicate or co-parent, resolving
     parental conflict is not the purpose of a custody schedule. The
     [c]ourt must consider the best interest of Children. Unfortunately,
     this high-conflict custody case requires the parties to seek
     individual therapy to resolve the underlying issues which shapes
     their inability to communicate and co-parent[.]

     The totality of Dr. Bernstein’s testimony and opinion was that if
     Father were given primary custody, Mother’s position as a parent
     would be marginalized. Thus, he further opined that Mother
     should have primary physical custody. . . .

     Father’s hostilities toward Mother have not only made their ability
     to co-parent nonexistent, but it is also harming Children. Father
     is hostile toward Mother and all related to Mother, and he is
     unlikely and frankly unwilling to encourage any continuing contact
     between Children and Mother.           He undermines Children’s
     relationship with Mother at every turn, which is harmful to
     Children. Thus, a decreased amount of parenting time was
     necessary and in Children’s best interest.

TCO, dated December 18, 2020, at 30-31.           Given the trial court’s well-

reasoned, comprehensive analysis based on the evidence of record, we find

no abuse of discretion. D.K., 102 A.3d at 478.




                                     - 10 -
J-S11035-21



       Father next urges this Court to find that “[t]he trial court erred in

concluding that [C]hildren were not at risk of harm in Mother’s custody when

testimony     revealed    that   during    the     summer,   Mother   left   [C]hildren

unsupervised when she left for work and all day while she was working.”

Father’s Brief at 39. He continues that Mother “leaves for work very early in

the morning, leaving [P.G.] with the task of taking care of herself and [G.G.]”

Id.   He maintains that, by contrast, “[d]uring [his] custodial time, he is

available and able to meet all of the physical, emotional, and financial needs

of the children, including, but not limited to, taking care of preparing meals,

entertaining [C]hildren, attending extracurricular functions,[9] cleaning the

house, and assisting with homework.” Id.

       Pursuant to our review of the record, we find that the trial court

acknowledged these concerns with Mother’s supervision of and ability to care

for Children. The trial court emphasized in its Rule 1925(a) opinion that it

“did not find that Children were safe while left alone in Mother’s custody.”

TCO, dated December 18, 2020, at 32.                As it wrote in its memorandum

opinion:

       Both parents are available or make child-care arrangements. Both
       parents leave Children alone for periods of time; however, during
       Father’s custody time, he is more cognizant that Children are not

____________________________________________


9 As discussed below, Father refuses to attend Children’s extracurricular
activities if Mother is going to be present. TCO, dated August 28, 2020, at
20.




                                          - 11 -
J-S11035-21


       left alone for long periods of time. During Mother’s custody time,
       she is more apt to leave Children alone and let them contact
       Maternal Grandmother if they need something. This causes some
       concern as P.G. should not be left to care for G.G. for eight or
       more hours at a time on a regular basis when Mother is working.
       Maternal Grandmother testified that she is willing to provide more
       supervision of Children when Children are in Mother’s care.[10]

TCO, dated August 28, 2020, at 24. Consequently, the trial court was aware

of and gave proper consideration to these concerns when it crafted its custody

order. Ergo, its decision was not manifestly unreasonable, and we find no

abuse of discretion. Nobles, 150 A.3d at 113; D.K., 102 A.3d at 478.

       Father additionally alleges “[t]he trial court erred in reaching a

conclusion that stripped Father of all legal custody and the majority of physical

custody time when Father testified at trial that he was willing to actively

participate in counseling.”        Father’s Brief at 40.   Again, the trial court

addressed the question of counseling:

       As for individual counseling as recommended by Dr. Bernstein,
       Father’s open hostility and lack of insight causes th[e trial c]ourt
       to not order individual counseling for Father. Unless Father is
       open to different perspectives, counseling will be unfruitful.
       However, the [trial c]ourt strongly encourages Father to enroll in
       individual therapy for the well-being of Children, who are clearly
       hurting due to his behaviors. Without such counseling and
       credible changes in behavior, Father may never experience the
       parenting quality or time he claims to desire.

TCO, dated August 28, 2020, at 25-26. Again, the trial court considered this

evidence but reached a different conclusion than what Father wanted.

____________________________________________


10Maternal Grandmother already “oversees” Children; while she is not always
present in their home, she is available next door. TCO, dated December 18,
2020, at 32. Maternal Grandfather also provides childcare approximately
twice per month. Id.

                                          - 12 -
J-S11035-21



Nevertheless, Father failed to demonstrate by any evidence of record, that the

trial court’s determination was based on partiality, prejudice, bias, or ill-will,

and we hence decline to find that the trial court abused its discretion. Nobles,

150 A.3d at 113; D.K., 102 A.3d at 478.

      Father continues: “The trial court did not find that either parent was

incapable of caring for the children, that there was any issue with the home

of either parent or that either parent lacked concern for the children’s well-

being.” Father’s Brief at 36. Father’s statement does not accurately reflect

the record. Although the trial court found that both parents “do fun things

with Children during their custody time,” Father ignores that the trial court

also found that “Mother has been providing most of the care for Children[,]”

including “help[ing] Children with their homework” with “a lot of one-on-one

time with G.G.[,]” making and taking Children to “dental, doctor, and therapy

appointments” which “Father does not want . . . scheduled during his custody

time[,]” and “attend[ing] all of the extra-curricular activities Children

participate in.” TCO, dated August 28, 2020, at 20. Furthermore, Father’s

brief disregards that he “refuses to attend [Children’s extracurricular

activities] if Mother is going to be present.” Id. Finally, Father’s assertion

that he is capable of caring for Children is further called into doubt by the fact

the he did not take G.G. to the hospital when the child suffered a seizure;

Father chose “to go to a candy store instead” and “waited for Mother to take

G.G. to the hospital[.]” Id.




                                     - 13 -
J-S11035-21



      Finally, beyond any individual custody factors, the trial court is required

to “determine the best interest of the child[ren.]” 23 Pa.C.S. § 5328(a). After

a thorough review of the record and the briefs of the parties, we conclude that

the trial court did so. As the court comprehensively explained:

      Th[e c]ourt’s concern in deciding the above matter is the best
      interests of the child. It is not a tally board, the [c]ourt considers
      all factors together to determine the best interest of Children. This
      standard requires a case-by-case assessment of all the factors
      that may legitimately affect the physical, intellectual, moral and
      spiritual well-being of the child.” M.J.M. v. M.L.G., 63 A.3d 331,
      334 (Pa. Super. 2013) (citing J.R.M. v. J.E.A., 33 A.3d 647, 650
      (Pa. Super. 2011)). In weighing the factors, the [c]ourt was not
      concerned with whom came out on top, the [c]ourt is not keeping
      tally marks in a column, but rather, when taking the evidence as
      a whole, what custody arrangement would best serve the well-
      being of Children. Children are not happy, that much was
      apparent at trial. They are conflicted. They are distressed. The
      current custody arrangement is NOT in their best interest. Conflict
      between Mother and Father is NOT in their best interest[].
      Alienating behavior by Father is NOT in their best interest. G.G.
      has very high anxiety and is emotionally withdrawn and
      depressed. G.G. has been subjected to pressure to seek Father’s
      approval and is afraid to say the wrong thing. P.G. is anxious.
      Father alienates the parent-child boundary which forces Children
      to choose sides. This has a negative impact on his children.

TCO, dated December 18, 2020, at 31-32 (emphasis in original) (footnote

omitted).

      For the reasons set forth above, we conclude that Father has failed to

demonstrate an abuse of discretion. D.K., 102 A.3d at 478. Consequently,

we affirm the custody order and deny Mother’s motion to quash.

      Order affirmed. Motion to quash denied.




                                     - 14 -
J-S11035-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/2021




                          - 15 -